DETAILED ACTION
This action is in response to amendments filed 8/9/2022. Claims 1-4, 6-11 and 13-20 are pending with claims 1, 6, 11, 13, 15 and 16 having been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1, 11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klimov (US 2009/0116644) in view of Stark (US 2017/0244546).
With respect to claim 1 Klimov teaches an apparatus comprising: a cryptographic circuitry, including: 
a plurality of crypto functional units (CFUs) to perform cryptographic algorithms (see Klimov paragraph 0032 i.e. a circuit 450 may include multiple processing units for optimizing algorithm level countermeasures against side-channel attacks); and 
jammer circuitry to generate noise to protect the plurality of CFUs from side-channel attacks (see Klimov paragraph 0003 i.e. To counteract such cryptanalysis or side-channel attacks, additional protective countermeasures may be applied, for example, including, reducing the signal-to-noise ratio of the processed secret data (e.g, by applying noise generators) and 
a random number generator to generate variable (see Klimov paragraph 0059 i.e. the predetermined masking algorithm may include a transformation, additive or other masking, etc., which may be applied to linear (e.g., including using and/or defining another random variable)).
Klimov does not teaches the random number generator to generate variable size integer values based on a quantity of noise to be generated.
Stark teaches the random number generator to generate variable size integer values based on a quantity of noise to be generated (see Stark paragraph 0100 i.e. In an example embodiment, the m-bit pseudorandom binary sequence generator 515 is implemented as a linear feedback shift register (LFSR). In an example embodiment, the value of m is chosen such that a desired level of pseudorandomness is achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

	With respect to claim 2 Klimov teaches the apparatus of claim 1, wherein the jammer circuitry masks signals generated by processing of secure data by the cryptographic algorithms (see Klimov paragraph 0003 i.e. To counteract such cryptanalysis or side-channel attacks, additional protective countermeasures may be applied, for example, including, reducing the signal-to-noise ratio of the processed secret data (e.g, by applying noise generators).

With respect to claim 4 Klimov teaches the apparatus of claim 3, wherein each of the plurality of CFUs perform a different cryptographic algorithm (see Klimov paragraph 0032 i.e. a circuit 450 may include multiple processing units for optimizing algorithm level countermeasures against side-channel attacks).

With respect to claim 5 Klimov teaches the apparatus of claim 2, wherein the jammer circuitry comprises a random number generator to generate integer values.
Stark teaches wherein the jammer circuitry comprises a random number generator to generate integer values (see Kocher paragraph 0053 i.e. At step 220, a random 6-bit mask V is obtained).
Stark teaches a random number generator to generate variable size integer values based on a quantity of noise to be generated (see Stark paragraph 0100 i.e. In an example embodiment, the m-bit pseudorandom binary sequence generator 515 is implemented as a linear feedback shift register (LFSR). In an example embodiment, the value of m is chosen such that a desired level of pseudorandomness is achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 6 Klimov teaches the apparatus of claim 5, but does not teach wherein the jammer circuitry further comprises a state decoder to convert the integer values in a bit vector.
Stark teaches wherein the jammer circuitry further comprises a state decoder to convert the integer values in a bit vector (see Stark paragraph 0088 i.e. a trim code comprising a signal (e.g. bit vector) and paragraph 0100 i.e. trim code generator 500, random number generator 530, seed 543, m-bit pseudorandom binary sequence generator 515, logic gate 510, a shift register comprising flip flops 520a-520m, modular arithmetic calculator 512, a register bank comprising registers 540a-540p, and mux 550. The register bank comprising registers 540a-540p may include 16 registers, but the embodiments are not limited thereto. The number of registers 540 in the register bank may be chosen by an implementer having ordinary skill in the art based on design parameters or preferences)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 7 Klimov teaches the apparatus of claim 6, but does not teach wherein a value of the bit vector is determined by a first of the integer values and a second of the integer values.
Stark teaches wherein a value of the bit vector is determined by a first of the integer values and a second of the integer values (see Stark paragraph 0088 i.e. a trim code comprising a signal (e.g. bit vector) and paragraph 0100 i.e. trim code generator 500, random number generator 530, seed 543, m-bit pseudorandom binary sequence generator 515, logic gate 510, a shift register comprising flip flops 520a-520m, modular arithmetic calculator 512, a register bank comprising registers 540a-540p, and mux 550. The register bank comprising registers 540a-540p may include 16 registers, but the embodiments are not limited thereto. The number of registers 540 in the register bank may be chosen by an implementer having ordinary skill in the art based on design parameters or preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 10 Klimov teaches the apparatus of claim 2, wherein the cryptographic circuitry further comprises control circuitry to receive control signals to enable and disable the jammer circuitry (see Klimov paragraph 0026 The components and features of computing device 130 may be implemented using any combination of discrete circuitry, application specific integrated circuits (ASICs), logic gates and/or single chip architectures. Further, the features of computing device 130 may be implemented using microcontroller's, programmable logic arrays and/or microprocessors or any combination of the foregoing where suitably appropriate. It is noted that hardware, firmware and/or software elements may be collectively or individually referred to herein as "logic" or "circuit." and 0059 i.e. in operation 1130, a processor may apply the predetermined masking algorithm to the two or more intermediate functions).

With respect to claim 11 Klimov teaches a method comprising: 
processing data at a crypto functional unit (CFU) via a cryptographic algorithm (see Klimov paragraph 0032 i.e. a circuit 450 may include multiple processing units for optimizing algorithm level countermeasures against side-channel attacks); and 
generating noise at jammer circuitry to mask the data processed at the CFU wherein the jammer circuitry masks signals generating during processing of the cryptographic algorithm by adding noise generated at the CFU to decrease a signal-to- noise ratio of signals (see Klimov paragraph 0003 i.e. To counteract such cryptanalysis or side-channel attacks, additional protective countermeasures may be applied, for example, including, reducing the signal-to-noise ratio of the processed secret data (e.g, by applying noise generators).
a random number generator to generate variable (see Klimov paragraph 0059 i.e. the predetermined masking algorithm may include a transformation, additive or other masking, etc., which may be applied to linear (e.g., including using and/or defining another random variable)).
Klimov does not teaches the random number generator to generate variable size integer values based on a quantity of noise to be generated.
Stark teaches the random number generator to generate variable size integer values based on a quantity of noise to be generated (see Stark paragraph 0100 i.e. In an example embodiment, the m-bit pseudorandom binary sequence generator 515 is implemented as a linear feedback shift register (LFSR). In an example embodiment, the value of m is chosen such that a desired level of pseudorandomness is achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 12 Klimov teaches the method of claim 11, but does not disclose wherein generating the noise comprises: generating integer values at a random number generator; and converting the integer values into a bit vector.
Stark teaches wherein generating the noise comprises: generating integer values at a random number generator; and converting the integer values into a bit vector (see Stark paragraph 0088 i.e. a trim code comprising a signal (e.g. bit vector) and paragraph 0100 i.e. trim code generator 500, random number generator 530, seed 543, m-bit pseudorandom binary sequence generator 515, logic gate 510, a shift register comprising flip flops 520a-520m, modular arithmetic calculator 512, a register bank comprising registers 540a-540p, and mux 550. The register bank comprising registers 540a-540p may include 16 registers, but the embodiments are not limited thereto. The number of registers 540 in the register bank may be chosen by an implementer having ordinary skill in the art based on design parameters or preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 13 Klimov teaches the method of claim 12, but does not disclose wherein a value of the bit vector is determined by a first of the integer value and a second of the integer value.
Stark teaches wherein a value of the bit vector is determined by a first of the integer values and a second of the integer values (see Stark paragraph 0088 i.e. a trim code comprising a signal (e.g. bit vector) and paragraph 0100 i.e. trim code generator 500, random number generator 530, seed 543, m-bit pseudorandom binary sequence generator 515, logic gate 510, a shift register comprising flip flops 520a-520m, modular arithmetic calculator 512, a register bank comprising registers 540a-540p, and mux 550. The register bank comprising registers 540a-540p may include 16 registers, but the embodiments are not limited thereto. The number of registers 540 in the register bank may be chosen by an implementer having ordinary skill in the art based on design parameters or preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 15 Klimov teaches a security engine comprising: 
a micro-controller to perform security services a computer system platform; and a cryptographic circuitry, communicatively couple to the micro-controller (see Klimov paragraph 0026 The components and features of computing device 130 may be implemented using any combination of discrete circuitry, application specific integrated circuits (ASICs), logic gates and/or single chip architectures. Further, the features of computing device 130 may be implemented using microcontroller's, programmable logic arrays and/or microprocessors or any combination of the foregoing where suitably appropriate. It is noted that hardware, firmware and/or software elements may be collectively or individually referred to herein as "logic" or "circuit”), including: 
a plurality of crypto functional units (CFUs) to perform cryptographic algorithms (see Klimov paragraph 0032 i.e. a circuit 450 may include multiple processing units for optimizing algorithm level countermeasures against side-channel attacks); and 
jammer circuitry to generate noise to protect the plurality of CFUs from side-channel attacks (see Klimov paragraph 0003 i.e. To counteract such cryptanalysis or side-channel attacks, additional protective countermeasures may be applied, for example, including, reducing the signal-to-noise ratio of the processed secret data (e.g, by applying noise generators).
a random number generator to generate variable (see Klimov paragraph 0059 i.e. the predetermined masking algorithm may include a transformation, additive or other masking, etc., which may be applied to linear (e.g., including using and/or defining another random variable)).
Klimov does not teaches the random number generator to generate variable size integer values based on a quantity of noise to be generated.
Stark teaches the random number generator to generate variable size integer values based on a quantity of noise to be generated (see Stark paragraph 0100 i.e. In an example embodiment, the m-bit pseudorandom binary sequence generator 515 is implemented as a linear feedback shift register (LFSR). In an example embodiment, the value of m is chosen such that a desired level of pseudorandomness is achieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 16 Klimov teaches the security engine of claim 15, but does not disclose wherein the jammer circuitry comprises: a random number generator to generate integer values; and a state decoder to convert the integer values in a bit vector.
Stark teaches wherein the jammer circuitry comprises: a random number generator to generate integer values; and a state decoder to convert the integer values in a bit vector (see Stark paragraph 0088 i.e. a trim code comprising a signal (e.g. bit vector) and paragraph 0100 i.e. trim code generator 500, random number generator 530, seed 543, m-bit pseudorandom binary sequence generator 515, logic gate 510, a shift register comprising flip flops 520a-520m, modular arithmetic calculator 512, a register bank comprising registers 540a-540p, and mux 550. The register bank comprising registers 540a-540p may include 16 registers, but the embodiments are not limited thereto. The number of registers 540 in the register bank may be chosen by an implementer having ordinary skill in the art based on design parameters or preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 17 Klimov teaches the security engine of claim 16, but does not disclose wherein a value of the bit vector is determined by a first of the integer values and a second of the integer values.
Stark teaches wherein the jammer circuitry comprises: a random number generator to generate integer values; and a state decoder to convert the integer values in a bit vector (see Stark paragraph 0088 i.e. a trim code comprising a signal (e.g. bit vector) and paragraph 0100 i.e. trim code generator 500, random number generator 530, seed 543, m-bit pseudorandom binary sequence generator 515, logic gate 510, a shift register comprising flip flops 520a-520m, modular arithmetic calculator 512, a register bank comprising registers 540a-540p, and mux 550. The register bank comprising registers 540a-540p may include 16 registers, but the embodiments are not limited thereto. The number of registers 540 in the register bank may be chosen by an implementer having ordinary skill in the art based on design parameters or preferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Stark to have used a variable size random number generator to generate variable size integer values based on a quantity of noise to be generated as a way to defend against cryptographic attacks by used a clock with variable period during cryptographic operation (see Stark abstract and paragraph 0009-0010). Therefore one would have been motivated to have used a variable size random number generator to generate a trim code used to change a clock signal.

With respect to claim 20 Klimov teaches the security engine of claim 15, wherein the cryptographic circuitry further comprises control circuitry to receive control signals from the micro-controller to enable and disable the jammer circuitry (see Klimov paragraph 0026 The components and features of computing device 130 may be implemented using any combination of discrete circuitry, application specific integrated circuits (ASICs), logic gates and/or single chip architectures. Further, the features of computing device 130 may be implemented using microcontroller's, programmable logic arrays and/or microprocessors or any combination of the foregoing where suitably appropriate. It is noted that hardware, firmware and/or software elements may be collectively or individually referred to herein as "logic" or "circuit." and 0059 i.e. in operation 1130, a processor may apply the predetermined masking algorithm to the two or more intermediate functions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klimov (US 2009/0116644) in view of Stark (US 2017/0244546) in view of Kocher et al (US 2006/0045264).
	With respect to claim 3 Klimov teaches the apparatus of claim 2, but does not disclose wherein the jammer circuitry masks the signals by decreasing a signal-to-noise ratio of signals by adding noise generated at a CFU. 
Kocher teaches wherein the jammer circuitry masks the signals by decreasing a signal-to-noise ratio of signals by adding noise generated at a CFU (see Kocher paragraph 0018 i.e. A principal objective of the invention is to make cryptosystems that are difficult to attack successfully, for example by increasing the number of observations required by an attacker to compromise a key. By reducing the available signal size and/or increasing the amount of error, noise, and uncertainty in attackers' measurements, a system designer can make the so-called work function (effort required) to break a system larger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Kocher to have increased the measurement noise to reduce the signal-to-noise ratio so that an attacker will require more observations to extract the same amount of information about the key to make cryptosystems that are difficult to attack successfully using side channel attacks. 
Therefore one would have been motivated to have increased the measurement noise. 

Claim(s) 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klimov (US 2009/0116644) in view of Stark (US 2017/0244546) in view of Belenky (US 9,871,651).
With respect to claim 8 Klimov teaches the apparatus of claim 7, but does not disclose wherein the jammer circuitry further comprises a flip- flop array comprising a plurality of flip-flops to store the bit vector.
Belenky teaches wherein the jammer circuitry further comprises a flip- flop array comprising a plurality of flip-flops to store the bit vector (see Belenky column 4 lines 31-49 i.e. In general, the hardware design of the cryptographic device includes, e.g., data registers, commonly implemented as flip-flop arrays, and other logical elements. The logical elements perform logical operations on data. For example, the logical elements may perform a sequence of logical operations such as “AND,” “OR,” “XOR,” etc. operations. Thus, a series of logical elements is referred to as “combinational logic.” Every combinational logic receives its inputs from flip-flop array(s) that are used to store data, and the output of a combinational logic at every clock cycle is stored to flip-flop arrays. A combinational logic together with an input flip-flop array is referred to hereinafter as a “logic unit” or a “multi-state logic unit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Belenky to have used data registers implemented as flip-flop arrays to store the bit vector since it is well know in the art that flip-flop arrays can be used to store data (see Belenky column 4 lines 31-49. Therefore one would have been motivated to have used data registers implemented as flip-flop arrays to store the bit vector. 

With respect to claim 14 Klimov teaches the method of claim 13, but does not disclose wherein generating the noise further comprises storing the bit vector in a plurality of flip-flops within a flip-flop array.
Belenky teaches wherein generating the noise further comprises storing the bit vector in a plurality of flip-flops within a flip-flop array (see Belenky column 4 lines 31-49 i.e. In general, the hardware design of the cryptographic device includes, e.g., data registers, commonly implemented as flip-flop arrays, and other logical elements. The logical elements perform logical operations on data. For example, the logical elements may perform a sequence of logical operations such as “AND,” “OR,” “XOR,” etc. operations. Thus, a series of logical elements is referred to as “combinational logic.” Every combinational logic receives its inputs from flip-flop array(s) that are used to store data, and the output of a combinational logic at every clock cycle is stored to flip-flop arrays. A combinational logic together with an input flip-flop array is referred to hereinafter as a “logic unit” or a “multi-state logic unit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Belenky to have used data registers implemented as flip-flop arrays to store the bit vector since it is well know in the art that flip-flop arrays can be used to store data (see Belenky column 4 lines 31-49. Therefore one would have been motivated to have used data registers implemented as flip-flop arrays to store the bit vector.

With respect to claim 18 Klimov teaches the security engine of claim 17, but does not disclose wherein the jammer circuitry further comprises a flip-flop array comprising a plurality of flip-flops to store the bit vector.
Belenky teaches wherein the jammer circuitry further comprises a flip-flop array comprising a plurality of flip-flops to store the bit vector (see Belenky column 4 lines 31-49 i.e. In general, the hardware design of the cryptographic device includes, e.g., data registers, commonly implemented as flip-flop arrays, and other logical elements. The logical elements perform logical operations on data. For example, the logical elements may perform a sequence of logical operations such as “AND,” “OR,” “XOR,” etc. operations. Thus, a series of logical elements is referred to as “combinational logic.” Every combinational logic receives its inputs from flip-flop array(s) that are used to store data, and the output of a combinational logic at every clock cycle is stored to flip-flop arrays. A combinational logic together with an input flip-flop array is referred to hereinafter as a “logic unit” or a “multi-state logic unit.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klimov in view of Belenky to have used data registers implemented as flip-flop arrays to store the bit vector since it is well know in the art that flip-flop arrays can be used to store data (see Belenky column 4 lines 31-49. Therefore one would have been motivated to have used data registers implemented as flip-flop arrays to store the bit vector.

Allowable Subject Matter
Claim 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 9 the prior art teaches the apparatus of claim 8, but does not disclose wherein gated outputs states and a switching of the states of the plurality of flip-flops generates the noise.
With respect to claim 19 the prior art teaches the security engine of claim 18, but does not disclose wherein gated outputs states and a switching of the states of the plurality of flip-flops generates the noise.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571-270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492